Citation Nr: 0101672	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-10 716A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
right knee replacement and right knee degenerative joint 
disease, currently rated as 30 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for degenerative joint 
disease and internal derangement of the left knee.  

3.  Entitlement to service connection for status post left 
knee replacement as secondary to the service-connected status 
post right knee replacement and right knee degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from January 1953 to February 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from several rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  In March 1997 
the RO denied the veteran's claim for an increased evaluation 
for status post right knee replacement and right knee 
degenerative joint disease.  The RO determined, in April 
1997, that new and material evidence sufficient to reopen the 
claim of service connection for degenerative joint disease 
and internal derangement of the left knee had not been 
received.  In August 1999 the RO denied the veteran's claim 
of service connection for status post left knee replacement 
as secondary to the service-connected status post right knee 
replacement and right knee degenerative joint disease.  

The Board notes that the veteran, in his July 1998 VA Form 9, 
indicated that he would appear before a Member of the Board 
at a hearing at a local VA office (Travel Board Hearing).  
However, such a hearing has not been scheduled.  A hearing on 
appeal will be granted if the appellant or the appellant's 
representative expresses a desire to appear in person.  38 
C.F.R. § 20.700(a) (2000).  Because the Board may not proceed 
with an adjudication of the veteran's claim without affording 
him an opportunity to present testimony at the requested 
hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.700(a) (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

